El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente recurso fue entablado por la demandante den-tro del mismo pleito en que había establecido la apelación No. 2204, que resolvió este tribunal por su decisión de 18 de enero último. Fué objeto del primer recurso una orden dictada por la Corte de Distrito de San Juan anulando, en cuanto a ciertos demandados, la sentencia pronunciada en el pleito a favor de la demandante, porque dichos deman-dados no habían sido emplazados debidamente. Como po-*287drá’ verse, 29 D. P. R. 29, esta Corte Suprema revocó la orden de nulidad dejando en todo su vigor la sentencia pro-nunciada en el pleito. Esto hubiera puesto término al asunto, pero sucedió que mientras se tramitaba el recurso No. 2204 los otros demandados en el pleito acudieron a la corte de distrito y pidieron que decretara la nulidad de la sentencia también en cuanto a ellos porque dicha sentencia no era divisible y separable entre los demandados. Así lo decidió-la corte de distrito y la parte demandante interpuso entonces •la presente apelación.
1. Basta exponer los anteriores hechos para concluir que esta apelación debe resolverse por los principios estableci-dos en la opinión emitida para fundamentar la sentencia de esta corte pronunciada en el recurso No. 2204 el 18 de enero último, ya que son las mismas las cuestiones envueltas.
2. Sin embargo la corte de distrito a pesar de no haberse invocado tal circunstancia por los propios peticionarios pa-rece que fundó su orden de nulidad apelada también en el hecho de que los peticionarios eran menores de edad y no habían sido emplazados de acuerdo con la ley, esto es, per-sonalmente. La parte demandante y apelante se hizo cargo en su alegato de tal circunstancia y la parte apelada tam-bién y esto es lo que ha complicado en cierto modo el asunto.
A nuestro juicio la corte debió haberse limitado a resolver la cuestión tal como le fue planteada. Además, de los autos aparecía que los demandados — Isabel Mimoso y sus hijos, — que hicieron la segunda petición de nulidad, habían intervenido por medio de su abogado, los menores represen-' tados por su madre con patria potestad y albacea, desde el primer momento en el pleito, formulando alegaciones, acu-diendo al juicio, interviniendo en las alegaciones, en la misma forma que ahora lo hacen para interponer este recurso y suscitar estas cuestiones. Siendo ello así, cualquier defecto que pudiera notarse en el emplazamiento, podría considerarse subsanado por la comparecencia de dichos demandados *288Puede decirse que éstos prescindieron de la cuestión levan-tada de oficio por la corte.
3. En su alegato la parte apelada sostiene también que la sentencia era nula porque habiéndose dictado en rebeldía en cuanto a los demandados que presentaron la primera pe-tición de nulidad no aparecía que el que diligenció el em-plazamiento, que no fué el marshal, tuviera diez y ocho años de edad. Y los apelados citan el caso de Lyons v. Cunningham, 66 Cal. 43.
Esa misma cuestión fué estudiada y resuelta por esta Corte Suprema en el caso de Buonomo v. Sucesión Juncos, 28 D. P. R. 469, y otros en él citados, en- el sentido indicado por los apelados, pero no era a éstos sino a los otros deman-dados rebeldes a los que correspondía levantarla y no lo hicieron. Además, examinando el diligenciado es por lo me-nos muy dudoso que pudiera aplicarse a este caso la doc-trina sentada, porque podría tal vez llegarse a la conclusión de que, aunque en forma imperfecta, del mismo constaba que la persona que practicó el emplazamiento era mayor de diez y ocho años.
4. Finalmente, después de celebrada la vista del recurso, la parte apelada presentó una moción pidiendo la desesti-mación del mismo por no haberse notificado el escrito de apelación a los demandados rebeldes. La parte apelante ha solicitado que se elimine dicha moción o se declare en su caso sin lugar.
Las mociones de desestimación deben presentarse antes o en el momento de la celebración de la vista del recurso. Esto bastaría para eliminar en efecto la moción de que se trata, pero aún entrando a estudiarla en sus méritos cree-mos que debe ser declarada sin lugar, porque atendidas las circunstancias especialísimas de este caso, no era necesaria la notificación a los co-demandados rebeldes.

Sin lugar la desestimación; revocada la reso-lución recurrida debiendo quedar en vigor 
*289
la sentencia dictada por la corte inferior en mayo 29, 1919.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Aldrey no tomó parte en la reso-lución de este caso.